Exhibit 10.1

U.S. $1,500,000,000

CREDIT AGREEMENT

Dated as of August 15, 2018

Among

CORNING INCORPORATED

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

CITIBANK, N.A.

as Syndication Agent

and

BANK OF AMERICA, N.A.

as Documentation Agent

and

JPMORGAN CHASE BANK, N.A.

CITIBANK, N.A.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01.

 

Certain Defined Terms

     1  

SECTION 1.02.

 

Computation of Time Periods

     16  

SECTION 1.03.

 

Accounting Terms

     16  

Article II

 

AMOUNTS AND TERMS OF THE ADVANCES

     17  

SECTION 2.01.

 

The Advances

     17  

SECTION 2.02.

 

Making the Advances

     17  

SECTION 2.03.

 

[Reserved]

     19  

SECTION 2.04.

 

Fees

     19  

SECTION 2.05.

 

Optional Termination or Reduction of the Commitments

     19  

SECTION 2.06.

 

Repayment of Advances

     20  

SECTION 2.07.

 

Interest on Advances

     20  

SECTION 2.08.

 

Interest Rate Determination

     20  

SECTION 2.09.

 

Optional Conversion of Advances

     22  

SECTION 2.10.

 

Prepayments of Advances

     23  

SECTION 2.11.

 

Increased Costs

     23  

SECTION 2.12.

 

Illegality

     24  

SECTION 2.13.

 

Payments and Computations

     25  

SECTION 2.14.

 

Taxes

     27  

SECTION 2.15.

 

Sharing of Payments, Etc.

     30  

SECTION 2.16.

 

Evidence of Debt

     31  

SECTION 2.17.

 

Use of Proceeds

     32  

SECTION 2.18.

 

Increase in the Aggregate Commitments

     32  

 

i



--------------------------------------------------------------------------------

         Page  

SECTION 2.19.

 

Extension of Termination Date

     33  

SECTION 2.20.

 

Defaulting Lenders

     35  

SECTION 2.21.

 

Replacement of Lenders

     36  

Article III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

     37  

SECTION 3.01.

 

Conditions Precedent to Effectiveness

     37  

SECTION 3.02.

 

Initial Advance to Each Designated Subsidiary

     39  

SECTION 3.03.

 

Conditions Precedent to Each Borrowing, Commitment Increase and Commitment
Extension

     39  

SECTION 3.04.

 

Determinations Under Section 3.01

     40  

Article IV

 

REPRESENTATIONS AND WARRANTIES

     40  

SECTION 4.01.

 

Representations and Warranties of the Company

     40  

Article V

 

COVENANTS OF THE COMPANY

     42  

SECTION 5.01.

 

Affirmative Covenants

     42  

SECTION 5.02.

 

Negative Covenants

     45  

SECTION 5.03.

 

Financial Covenant

     47  

Article VI

 

EVENTS OF DEFAULT

     48  

SECTION 6.01.

 

Events of Default

     48  

Article VII

 

GUARANTY

     50  

SECTION 7.01.

 

Unconditional Guaranty

     50  

SECTION 7.02.

 

Guaranty Absolute

     51  

SECTION 7.03.

 

Waivers and Acknowledgments

     51  

SECTION 7.04.

 

Subrogation

     52  

SECTION 7.05.

 

Subordination

     53  

SECTION 7.06.

 

Continuing Guaranty; Assignments

     54  

Article VIII

 

THE AGENT

     54  

SECTION 8.01.

 

Authorization and Authority

     54  

 

ii



--------------------------------------------------------------------------------

         Page  

SECTION 8.02.

 

Rights as a Lender

     54  

SECTION 8.03.

 

Exculpatory Provisions

     55  

SECTION 8.04.

 

Reliance by Agent

     56  

SECTION 8.05.

 

Delegation of Duties

     56  

SECTION 8.06.

 

Resignation of Agent

     56  

SECTION 8.07.

 

Non-Reliance on Agent and Other Lenders

     57  

SECTION 8.08.

 

No Other Duties, etc.

     57  

SECTION 8.09.

 

Certain ERISA Matters.

     58  

Article IX

 

MISCELLANEOUS

     60  

SECTION 9.01.

 

Amendments, Etc.

     60  

SECTION 9.02.

 

Notices, Etc.

     60  

SECTION 9.03.

 

No Waiver; Remedies

     62  

SECTION 9.04.

 

Costs and Expenses

     62  

SECTION 9.05.

 

Right of Set-off

     64  

SECTION 9.06.

 

Binding Effect

     65  

SECTION 9.07.

 

Assignments and Participations

     65  

SECTION 9.08.

 

Confidentiality

     69  

SECTION 9.09.

 

Designated Subsidiaries

     70  

SECTION 9.10.

 

Governing Law

     71  

SECTION 9.11.

 

Execution in Counterparts

     71  

SECTION 9.12.

 

Judgment

     71  

SECTION 9.13.

 

Jurisdiction, Etc.

     72  

SECTION 9.14.

 

Substitution of Currency

     72  

SECTION 9.15.

 

[Reserved]

     73  

SECTION 9.16.

 

Patriot Act Notice

     73  

 

iii



--------------------------------------------------------------------------------

         Page  

SECTION 9.17.

 

Power of Attorney

     73  

SECTION 9.18.

 

No Fiduciary Duties

     73  

SECTION 9.19.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     73  

SECTION 9.20.

 

Waiver of Jury Trial

     75  

Schedules

Schedule I — Commitments

Schedule 3.01(b) — Disclosed Litigation

Schedule 5.02(d) — Existing Subsidiary Debt

Exhibits

Exhibit A — Form of Promissory Note

Exhibit B — Form of Notice of Borrowing

Exhibit C — Form of Assignment and Assumption

Exhibit D — Form of Designation Agreement

Exhibit E — Reserved

Exhibit F — Form of Tax Certificates

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of August 15, 2018

This Credit Agreement is entered into by CORNING INCORPORATED, a New York
corporation (the “Company”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) listed on the signature pages
hereof, CITIBANK, N.A. (“Citibank”), as syndication agent, BANK OF AMERICA,
N.A., as documentation agent, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), Citibank
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arrangers
and joint bookrunners, and JPMorgan, as administrative agent (the “Agent”) for
the Lenders (as hereinafter defined) (the “Agreement”).

PRELIMINARY STATEMENT. The Company has requested that the Initial Lenders make
available to the Company a $1,500,000,000 multi-currency revolving credit
facility for the making, from time to time of revolving loans.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at JPMorgan at its Account
No. 9008113381H0919, Attention: Loan & Agency, Reference: Corning Inc, (b) in
the case of Advances denominated in any Committed Currency, the account of the
Agent designated in writing from time to time by the Agent to the Company and
the Lenders for such purpose and (c) in any such case, such other account of the
Agent as is designated in writing from time to time by the Agent to the Company
and the Lenders for such purpose.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and substantively similar anti-corruption laws and regulations of any
country in which any Borrower or any of its Subsidiaries operates.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means for Base Rate Advances and Eurocurrency Rate Advances,
as of any date, a percentage per annum determined by reference to the Public
Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable Margin for
Eurocurrency Rate Advances     Applicable Margin for
Base Rate Advances  

Level 1

A+ or A1 or above

     0.680 %      0.000 % 

Level 2

A or A2

     0.795 %      0.000 % 

Level 3

A- or A3

     0.910 %      0.000 % 

Level 4

BBB+ or Baa1

     1.025 %      0.025 % 

Level 5

Lower than Level 4

     1.125 %      0.125 % 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Percentage  

Level 1

A+ or A1 or above

     0.070 % 

Level 2

A or A2

     0.080 % 

Level 3

A- or A3

     0.090 % 

Level 4

BBB+ or Baa1

     0.100 % 

Level 5

Lower than Level 4

     0.125 % 

 

2



--------------------------------------------------------------------------------

“Arrangers” means JPMorgan, Citibank, N.A. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest quoted by The Wall Street Journal as the “Prime Rate”
in the United States;

(b)  1⁄2 of one percent per annum above the Federal Funds Rate; or

(c) the ICE Benchmark Administration Settlement Rate (or the successor thereto
if ICE Benchmark Administration is no longer making such rates available)
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day).

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

3



--------------------------------------------------------------------------------

“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01(a).

“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £10,000,000, in
respect of Advances denominated in Yen, ¥100,000,000 and, in respect of Advances
denominated in Euros, €10,000,000.

“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000, in
respect of Advances denominated in Yen, ¥10,000,000 and, in respect of Advances
denominated in Euros, €1,000,000 (or such other amount as may be the remaining
Commitment available).

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Commitment”, (b) if
such Lender has become a Lender hereunder pursuant to an Assumption Agreement,
the Dollar amount set forth in such Assumption Agreement or (c) if such Lender
has entered into an Assignment and Assumption, the Dollar amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 9.07(c),
as such amount may be reduced pursuant to Section 2.05 or increased pursuant to
Section 2.18.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland (Sterling), lawful currency of Japan (Yen) and
Euros.

“Company Information” has the meaning specified in Section 9.08.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” has the meaning specified in Section 2.19(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Consolidated Debt for Borrowed Money” of any Person means all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person.

“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom all current liabilities and all goodwill, trade names, trademarks,
patents, and other like intangibles, all as set forth in the most recent
Consolidated balance sheet of the Company and computed in accordance with GAAP.

“Consolidated Net Worth” means, at any time, stockholders’ equity as set forth
or reflected on the most recent Consolidated balance sheet of the Company and
its Subsidiaries, plus the sum of minority interests, convertible preferred
securities, and preferred stock, all determined in accordance with GAAP and
consistently applied.

“Consolidated Total Capital” means, at any time, the sum of (i) Consolidated Net
Worth, and (ii) Consolidated Debt for Borrowed Money.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) subject to Section 1.03, all
obligations of such Person as lessee under leases that are in accordance with
GAAP, recorded as capital leases, (f) all obligations, contingent or otherwise,
of such Person in respect of acceptances, letters of credit or similar
extensions of credit, (g) all net obligations of such Person in respect of Hedge
Agreements, (h) all Debt of others referred to in clauses (a) through (g) above
or clause (i) below (collectively, “Guaranteed Debt”) guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such
Guaranteed Debt or to advance or supply funds for the payment or purchase of
such Guaranteed Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Guaranteed Debt or to assure the holder of
such Guaranteed Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (i) all Debt referred to
in clauses (a) through (h) above (including Guaranteed Debt) secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.

 

5



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.20(d), at any time, any Lender
that, as reasonably determined by the Agent at such time (a) has failed to
perform any of its funding obligations hereunder, including in respect of its
Advances, within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Agent and the Company in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Company or the Agent in
writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Agent (based on its reasonable belief that such Lender may not fulfill its
funding obligations hereunder), to confirm in a manner satisfactory to the Agent
that it will comply with its funding obligations hereunder, provided that such
Lender shall cease to be a Defaulting Lender upon receipt of such written
confirmation by the Agent and the Company, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any debtor relief law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the control, ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
governmental authority, so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.20(d)) upon delivery of written notice
of such determination to the Company and each Lender.

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and the Company.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

 

6



--------------------------------------------------------------------------------

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office or Affiliate of such
Lender as such Lender may from time to time specify to the Company and the
Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in

 

7



--------------------------------------------------------------------------------

London prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms
of this Agreement) on such date as is required pursuant to the terms of this
Agreement, and the “Equivalent” in any Committed Currency of Dollars means the
equivalent in such Committed Currency of Dollars determined by using the quoted
spot rate at which the Agent’s principal office in London offers to exchange
such Committed Currency for Dollars in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days, unless the 30-day notice requirement with respect to such event has
been waived by the PBGC; (b) the application for a minimum funding waiver with
respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Company or any ERISA Affiliate in the circumstances described in Section 4062(e)
of ERISA; (e) the withdrawal by the Company or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (g) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
EURIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to deposits in Euro by reference to the Banking
Federation of the European Union Settlement Rates for deposits in Euro (the
“EURIBO Screen Rate”)) at approximately 10:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for deposits
in Euro with a maturity comparable to such Interest Period; provided that, if
the EURIBO Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office or Affiliate of such
Lender as such Lender may from time to time specify to the Company and the
Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a)(i) in the case of any Advance
denominated in Dollars or any Committed Currency other than Euro, the LIBO Rate
or, (ii) in the case of any Advance denominated in Euros, the EURIBO Rate by
(b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the

 

9



--------------------------------------------------------------------------------

Company under Section 2.21 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(f) and (d) any withholding Taxes imposed under
FATCA.

“Extension Date” has the meaning specified in Section 2.19(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
governmental authorities and implementing such Sections of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the first preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day that is a Business Day, the average
of the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Foreign Lender” shall mean a Recipient that is not a U.S. Person.

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Immaterial Subsidiary” means, at any time, any Subsidiary of the Company (other
than any Designated Subsidiary) having (a) Consolidated assets with a value of
less than 5% of the total value of the Consolidated assets of the Company and
its Subsidiaries, taken as a whole and (b) Consolidated revenues of less than 5%
of the Consolidated revenues of the Company and its Subsidiaries, taken as a
whole, in each case as of the end of or for the most recently completed fiscal
year of the Company.

 

10



--------------------------------------------------------------------------------

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Information Memorandum” means the information memorandum dated July     , 2018
used by the Agent in connection with the syndication of the Commitments.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, three or six months, and subject to clause (c) of
this definition, twelve months, as such Borrower may, upon notice received by
the Agent not later than 11:00 A.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, select; provided, however,
that:

(a) such Borrower may not select any Interest Period that ends after the latest
Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration; provided
that, for the avoidance of doubt, more than one Borrowing may be made on the
same day and such Borrowings may have Interest Periods of different durations;

(c) in the case of any such Borrowing, such Borrower shall not be entitled to
select an Interest Period having duration of twelve months unless, by 2:00 P.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, three or six months, as specified by such
Borrower in the applicable Notice of Borrowing as the desired alternative to an
Interest Period of twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the first preceding Business Day; and

 

11



--------------------------------------------------------------------------------

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Lenders” means each Initial Lender, each Assuming Lender that shall become a
party hereto pursuant to Section 2.18 or 2.19 and each Person that shall become
a party hereto pursuant to Section 9.07.

“LIBO Rate” means, for any Interest Period, the rate per annum (rounded upward
to the nearest whole multiple of 1/16 of 1% per annum) appearing on Reuters
LIBOR01 Page (or any successor or substitute page of such service, or any
successor or substitute for such service, as determined by the Agent from time
to time for purposes of providing quotations for interest rates at which
deposits in Dollars or the applicable Committed Currencies are offered in the
London interbank market (the “LIBO Screen Rate”)) as the London interbank
offered rate (x) for deposits in Dollars or the applicable Committed Currency
(other than Sterling) at approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period or (y) in the case of
Eurocurrency Rate Advances denominated in Sterling, for deposits in Sterling at
approximately 11:00 A.M. on the first day of such Interest Period and, in each
case, for a term comparable to such Interest Period; provided that, if the LIBO
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means, collectively, this Agreement, any Notes issued pursuant
to Section 2.16 and any other documents entered into in connection herewith.

“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of the Company and its Subsidiaries taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Company and its Subsidiaries taken as a
whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of any Borrower to perform its
obligations under this Agreement or any Note.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

12



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Documents, or sold or assigned an interest in any Advance or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment Office” means, for any Committed Currency, such office of JPMorgan as
shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

(a) “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 60 days or
which are being contested in good faith by appropriate proceedings and as to
which appropriate reserves are being maintained in accordance with generally
accepted accounting practices; (c) pledges or

 

13



--------------------------------------------------------------------------------

deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations, performance bids,
surety bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (d) easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes; (e) judgment bonds so long as the enforcement
of such liens is effectively stayed and the claims secured thereby are being
contested in good faith by appropriate proceedings and as to which appropriate
reserves are being maintained in accordance with generally accepted accounting
practices; (f) liens of a lessor or sublessor with respect to property under an
operating lease and any restriction or encumbrance to which the interest or
title of such lessor or sublessor may be subject; (g) licenses of intellectual
property in the ordinary course of business; (h) liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (i) bankers’ liens; and
(j) so long as such liens do not secure Debt, liens arising under standard
custodial, bailee or depositary arrangements (including deposit accounts with
banks or other financial institutions).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Post-Petition Interest” has the meaning specified in Section 7.05.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to

 

14



--------------------------------------------------------------------------------

Section 2.07 or 6.01, such Lender’s Commitment as in effect immediately prior to
such termination) and the denominator of which is the aggregate amount of all
Commitments at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.07 or 6.01, the aggregate amount of all Commitments as in
effect immediately prior to such termination).

“Recipient” means the Agent and any Lender.

“Register” has the meaning specified in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having at least a majority in
interest of the Commitments, provided that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Lenders at such time the Commitments of such Lender at such time.

“S&P” means S&P Global Ratings.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of Sanctions by the United States (on the date of this
Agreement, Cuba, Iran, North Korea, the Crimea region of Ukraine, and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or any similar Sanctions list issued by Her Majesty’s Treasury of the
United Kingdom or European Union Sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means any international economic sanctions administered or enforced
by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, or (b) the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subordinated Obligations” has the meaning specified in Section 7.05.

 

15



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, partnership, joint venture or
limited liability company of which (or in which) more than 50% of (a) the issued
and outstanding capital stock having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether at the
time capital stock of any other class or classes of such corporation shall or
might have voting power upon the occurrence of any contingency) or (b) the
interest in the capital or profits of such limited liability company,
partnership or joint venture is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any governmental authority, including any interest, additions
to tax or penalties applicable thereto.

“Termination Date” means the earlier of (a) August 15, 2023, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Advances made by such Lender and outstanding at such
time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” shall mean any Borrower and the Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”); provided that obligations or
liabilities of any Person to pay rent or other amounts

 

16



--------------------------------------------------------------------------------

under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations would be required
to be classified and accounted for as an operating lease under GAAP as existing
on the Effective Date that are recharacterized as capitalized leases due to a
change in GAAP after the Effective Date shall not be treated as capitalized
leases (or Debt) for any purpose under this Agreement, but instead shall be
accounted for as if they were operating leases for all purposes under this
Agreement as determined under GAAP as in effect on the Effective Date. Other
than in respect of lease accounting as set forth in the foregoing proviso, if
the Company notifies the Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in generally accepted
accounting principles or in the application thereof, then such provision shall
be interpreted on the basis of generally accepted accounting principles as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

Article II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to any Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an aggregate amount (based in
respect of any Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed such Lender’s Unused Commitment.
Each Borrowing shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type and in the same currency made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrowers may borrow under this Section 2.01, prepay pursuant to
Section 2.10 and reborrow under this Section 2.01.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars, (y) 3:00 P.M.
(London time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in any Committed Currency, or (z) 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by any Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier or electronic mail. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telecopier or electronic mail in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period and currency for each such Advance. Each
Lender shall, before 2:00 P.M.

 

17



--------------------------------------------------------------------------------

(New York City time) on the date of such Borrowing, in the case of a Borrowing
consisting of Advances denominated in Dollars, and before 11:00 A.M. (London
time) on the date of such Borrowing, in the case of a Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency, make available
for the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower requesting the Borrowing at the Agent’s address
referred to in Section 9.02 or at the applicable Payment Office, as the case may
be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than six separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
requesting the Borrowing. In the case of any Borrowing that the related Notice
of Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower requesting the Borrowing shall indemnify each Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
the Borrowing on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender, (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

 

18



--------------------------------------------------------------------------------

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(f) Each Lender may, at its option, make any Advance by causing any domestic or
foreign branch or Affiliate of such Lender to make such Advance; provided that
any exercise of such option shall not affect in any manner the obligation of the
applicable Borrower to repay such Advance in accordance with the terms of this
Agreement.

SECTION 2.03. [Reserved].

SECTION 2.04. Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment from the Effective Date in the case of each Initial Lender
and from the effective date specified in the Assumption Agreement or in the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Termination Date applicable to such Lender (or such
later date on which the Advances made by such Lender have been paid in full) at
a rate per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last Business Day of each March, June,
September and December, commencing September 30, 2018, and on the Termination
Date; provided that no Defaulting Lender shall be entitled to receive any
facility fee in respect of its Commitment for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay such
fee that otherwise would have been required to have been paid to that Defaulting
Lender), other than a facility fee, as described above, on the aggregate
principal amount of Advances funded by such Defaulting Lender outstanding from
time to time.

(b) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments. (a) Optional
Ratable Termination or Reduction. The Company shall have the right, upon at
least three Business Days’ notice to the Agent, to terminate in whole or
permanently reduce ratably in part the Unused Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.

(b) Termination of Defaulting Lender. The Borrowers may terminate the Unused
Commitment of any Lender that is a Defaulting Lender upon prior notice of not
less than one Business Day to the Agent (which shall promptly notify the Lenders
thereof), and in such event the provisions of Section 2.20(e) shall apply to all
amounts thereafter paid by any Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, facility
fees, or other amounts), provided that (i) no Default shall have occurred and be
continuing and (ii) such termination shall not be deemed to be a waiver or
release of any claim any Borrower, the Agent, or any Lender may have against
such Defaulting Lender.

 

19



--------------------------------------------------------------------------------

SECTION 2.06. Repayment of Advances. (a) Each Borrower shall repay to the Agent
for the ratable account of the Lenders on each applicable Termination Date the
aggregate principal amount of the Advances made to such Borrower then
outstanding.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a) or (e), the Agent may with the consent, and
shall upon the request, of the Required Lenders, require the Borrowers to pay
interest (“Default Interest”) on (i) the unpaid principal amount of each Advance
owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 1% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above; provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances

 

20



--------------------------------------------------------------------------------

will not adequately reflect the cost to such Required Lenders of making, funding
or maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (A) the Borrower of such Eurocurrency Advances will, on the last day
of the then existing Interest Period therefor (at such Borrower’s option),
(1) if such Eurocurrency Rate Advances are denominated in Dollars, either
(x) prepay such Advances or (y) Convert such Advances into Base Rate Advances
and (2) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, either (x) prepay such Advances or (y) exchange such Advances into an
Equivalent amount of Dollars and Convert such Advances into Base Rate Advances
and (B) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist.

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, will be deemed to
have selected an Interest Period of one month.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Borrowing Minimum, such Advances shall
automatically (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency, be exchanged for an Equivalent amount of
Dollars and Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.

(f) If the LIBO Screen Rate or EURIBO Screen Rate, as applicable, is
unavailable,

(i) the Agent shall forthwith notify the applicable Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (A) if such Eurocurrency Rate Advance is denominated
in Dollars, Convert into a Base Rate Advance and (B) if such Eurocurrency Rate
Advance is denominated in any Committed Currency, be prepaid by the applicable
Borrower or be automatically exchanged for an Equivalent amount of Dollars and
be Converted into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

 

21



--------------------------------------------------------------------------------

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

(g) If at any time the Agent determines (which determination shall be conclusive
absent manifest error) that (i) that adequate and reasonable means do not exist
for ascertaining the Eurocurrency Rate (including because the LIBO Screen Rate
or EURIBO Screen Rate, as applicable, is not available on a current basis), and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in clause (g)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a governmental authority having jurisdiction over the Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Agent and the Company shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a change to the Applicable Margin unless otherwise
agreed); provided that, if such alternate rate of interest as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 9.01,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Agent shall not have received,
within five Business Days of the date a copy of such amendment is provided to
the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in good faith in accordance with this clause (g) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.08(g), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any request to convert of any Borrowing to, or to continue
any Borrowing as, a Eurocurrency Rate Borrowing shall be ineffective and (y) if
any Borrower requests a Eurocurrency Rate Borrowing, such Borrowing shall be
made as a Base Rate Borrowing.

SECTION 2.09. Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate

 

22



--------------------------------------------------------------------------------

Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Dollar denominated Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Borrower giving such
notice.

SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of not
less than the Borrowing Minimum or a Borrowing Multiple in excess thereof and
(y) in the event of any such prepayment of a Eurocurrency Rate Advance, such
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Committed
Currencies then outstanding exceeds 103% of the aggregate Commitments of the
Lenders on such date, the Borrowers shall, as soon as practicable and in any
event within two Business Days after receipt of such notice, prepay the
outstanding principal amount of any Advances owing by the Borrowers in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Commitments of the Lenders on such date.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrowers shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c). The
Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Company and the Lenders.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), in each case, after the Effective Date, there shall be any

 

23



--------------------------------------------------------------------------------

increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances (excluding for purposes of this
Section 2.11 any such increased costs resulting from Taxes except for Taxes
imposed on a Lender’s loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes), then the Company shall from time to time, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Company
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), in each case, that comes into effect
after the Effective Date, affects or would affect the amount of capital or
liquidity coverage requirements (such as required by Basel III (meaning the
comprehensive set of reform measures developed (and designated as Basel III in
September 2010) by the Basel Committee on Banking Supervision, to strengthen the
regulation, supervision and risk management of the banking sector and as
implemented by United States or foreign financial regulatory authorities or
agencies)) required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of such type (or similar
contingent obligations), then, upon demand by such Lender (with a copy of such
demand to the Agent), the Company shall pay to the Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital or liquidity coverage requirements to be allocable to the
existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Company and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

(c) For the avoidance of doubt, this Section 2.11 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy or liquidity
coverage requirements issued in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives concerning capital adequacy or liquidity coverage requirements
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States or foreign financial regulatory authorities,
regardless of the date adopted, issued, promulgated or implemented.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the

 

24



--------------------------------------------------------------------------------

interpretation of any law or regulation, in each case, after the Effective Date,
makes it unlawful, or any central bank or other governmental authority asserts
that it is unlawful, for any Lender or its Eurocurrency Lending Office to
perform its obligations hereunder to make Eurocurrency Rate Advances in Dollars
or any Committed Currency or to fund or maintain Eurocurrency Rate Advances in
Dollars or any Committed Currency hereunder, (a) each Eurocurrency Rate Advance
will automatically, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 2.13. Payments and Computations. (a) Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), not later
than 11:00 A.M. (New York City time) on the day when due in Dollars to the Agent
at the applicable Agent’s Account in same day funds and irrespective of any
right of counterclaim or set-off. Each Borrower shall make each payment
hereunder with respect to principal of, interest on, and other amounts relating
to, Advances denominated in a Committed Currency, not later than 11:00 A.M. (at
the Payment Office for such Committed Currency) on the day when due in such
Committed Currency to the Agent, by deposit of such funds to the applicable
Agent’s Account in same day funds and irrespective of any right of counterclaim
or set-off. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal, interest or facility fees ratably
(other than amounts payable pursuant to Sections 2.11, 2.14 or 9.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.18 or an extension of the Termination Date pursuant to Section 2.19,
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date or Extension Date, as the case may be, the Agent shall
make all payments hereunder and under any Notes issued in connection therewith
in respect of the interest assumed thereby to the Assuming Lender. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 9.07(c), from and after
the effective date specified in such Assignment and Assumption, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

25



--------------------------------------------------------------------------------

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender (after all grace periods have elapsed), to charge from time to time
against any or all of such Borrower’s accounts with such Lender any amount so
due.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of facility fees shall be made by the Agent on the basis of a year of
360 days (or, in each case of Advances denominated in Committed Currencies where
market practice differs, in accordance with market practice), in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or facility fees are payable.
Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the first preceding
Business Day.

(e) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

(f) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency or from Dollars to a Committed Currency or
from a Committed Currency to Dollars, as the case may be, to the extent
necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.13; provided that each Borrower and each of the Lenders
hereby agree that the Agent shall not be liable or responsible for any loss,
cost or expense suffered by such Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.13(f)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and provided further that each Borrower agrees to indemnify the Agent
and each Lender, and hold the Agent and each Lender harmless, for any and all
losses, costs and expenses incurred by the Agent or any Lender

 

26



--------------------------------------------------------------------------------

for any conversion or exchange of currencies (or the failure to convert or
exchange any currencies) in accordance with this Section 2.13(f).

SECTION 2.14. Taxes. (a) Any and all payments by each Borrower to or for the
account of any Lender or the Agent under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) The Company shall pay to the relevant governmental authority in accordance
with applicable law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

(c) Each Borrower shall indemnify each Lender and the Agent, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.14) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender or the Agent (with a copy to
the Agent), or by the Agent on its own behalf or on behalf of a Lender or the
Agent, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrowers have not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with any Loan Document, and
any reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (d).

 

27



--------------------------------------------------------------------------------

(e) Within 30 days after the date of any payment of Taxes in connection with
this Agreement, each Borrower shall furnish to the Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Agent. In the case of any payment hereunder or under the Notes or any other
documents to be delivered hereunder by or on behalf of such Borrower through an
account or branch outside the United States or by or on behalf of such Borrower
by a payor that is not a United States person, if such Borrower determines that
no Taxes in connection with this Agreement are payable in respect thereof, such
Borrower shall furnish, or shall cause such payor to furnish, to the Agent, at
such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes in connection with this Agreement.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Agent, at the time or times reasonably requested
by the Company or the Agent, such properly completed and executed documentation
reasonably requested by the Company or the Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Company or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.14(f)(ii)(A), Section 2.14(f)(ii)(B) and Section 2.14(f)(iv) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the Agent
on or prior to the date on which such Lender becomes a party to this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Agent), executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or

 

28



--------------------------------------------------------------------------------

reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI or W-8EXP;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10-percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(iv) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Agent,

 

29



--------------------------------------------------------------------------------

such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Agent as may be
necessary for the Company or the Agent to comply with its obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.14(f)(iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such change would (in the reasonable
judgment of such Lender) avoid the need for, or reduce the amount of, any such
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on

 

30



--------------------------------------------------------------------------------

account of the Advances owing to it in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered and provided further that the provisions of this paragraph shall
not be construed to apply to (x) any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Advances to any assignee or participant,
other than to the Company or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply). Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note payable
to the order of such Lender in a principal amount up to the Commitment of such
Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,

 

31



--------------------------------------------------------------------------------

however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of such Borrower and its Subsidiaries.

SECTION 2.18. Increase in the Aggregate Commitments. (a) The Company may, at any
time prior to the latest Termination Date, by notice to the Agent, request that
the aggregate amount of the Commitment be increased in minimum increments of
$25,000,000 (each a “Commitment Increase”) to be effective as of a date that is
at least 90 days prior to the latest scheduled Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $2,000,000,000 and (ii) on the date of any request by the
Company for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Section 3.03 shall be satisfied.

(b) The Agent shall promptly notify the Lenders of a request by the Company for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Company and the Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the Company
may extend offers to one or more Eligible Assignees to participate in any
portion of the requested Commitment Increase that has not been committed to by
the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in a minimum amount of
$10,000,000.

 

32



--------------------------------------------------------------------------------

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to become a party hereto in accordance with Section 2.19, an “Assuming
Lender”) shall become a Lender party to this Agreement as of such Increase Date
and the Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.18(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:

(i) certified copies of resolutions of the Board of Directors of the Company or
the Executive Committee of such Board approving the Commitment Increase and the
corresponding modifications to this Agreement;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the Company;
and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Company and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d) and the applicable
conditions in Section 3.03, the Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Company, on or before 1:00
P.M. (New York City time), by telecopier or electronic mail, of the occurrence
of the Commitment Increase to be effected on such Increase Date and shall record
in the Register the relevant information with respect to each Increasing Lender
and each Assuming Lender on such date. Each Increasing Lender and each Assuming
Lender shall, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Advances to be held on a pro rata basis
by the Lenders in accordance with their Ratable Share, and the Company shall pay
such Lender any amounts due pursuant to Section 9.04.

SECTION 2.19. Extension of Termination Date. (a) At least 45 days but not more
than 90 days (or such other time frame as may be agreed by the Agent in its sole
discretion) prior to any anniversary of the Effective Date, the Company, by
written notice to the Agent, may request an extension of the Termination Date in
effect at such time by one year from its then scheduled expiration. The Agent
shall promptly notify each Lender of such request, and each Lender shall in
turn, in its sole discretion, not later than 30 days prior to the applicable
anniversary date, notify the Company and the Agent in writing as to whether such
Lender will consent to such extension. If any Lender shall fail to notify the
Agent and the Company in writing of its consent to any such request for
extension of the Termination Date at least 30 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Agent shall notify the Company not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Company’s request for an extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.19, the Termination Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date the applicable
conditions set forth in Section 3.03 shall be satisfied. If less than all of the
Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.19, the Termination Date in effect at such time shall,
effective as at the applicable Extension Date and subject to subsection (d) of
this Section 2.19, be extended

 

33



--------------------------------------------------------------------------------

as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non-Consenting Lender”). To the
extent that the Termination Date is not extended as to any Lender pursuant to
this Section 2.19 and the Commitment of such Lender is not assumed in accordance
with subsection (c) of this Section 2.19 on or prior to the applicable Extension
Date, the Commitment of such Non-Consenting Lender shall automatically terminate
in whole on such unextended Termination Date without any further notice or other
action by the Company, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 9.04(e), shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for any requested extension of the Termination Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.19, the Company may arrange for one or more
Consenting Lenders or other Eligible Assignees as Assuming Lenders to assume,
effective as of the Extension Date, any Non-Consenting Lender’s Commitment and
all of the obligations of such Non-Consenting Lender under this Agreement
thereafter arising, without recourse to or warranty by, or expense to, such
Non-Consenting Lender; provided, however, that the amount of the Commitment of
any such Assuming Lender as a result of such substitution shall in no event be
less than $10,000,000 unless the amount of the Commitment of such Non-Consenting
Lender is less than $10,000,000, in which case such Assuming Lender shall assume
all of such lesser amount; and provided further that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.07(b) for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.04(e), shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the

 

34



--------------------------------------------------------------------------------

immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than three Business Days prior
to such Extension Date, the Agent shall so notify the Company, and, subject to
the satisfaction of the applicable conditions in Section 3.03, the Termination
Date then in effect shall be extended for the additional one-year period as
described in subsection (a) of this Section 2.19, and all references in this
Agreement, and in the Notes, if any, to the Termination Date shall, with respect
to each Consenting Lender and each Assuming Lender for such Extension Date,
refer to the Termination Date as so extended. Promptly following each Extension
Date, the Agent shall notify the Lenders (including, without limitation, each
Assuming Lender) of the extension of the scheduled Termination Date in effect
immediately prior thereto and shall thereupon record in the Register the
relevant information with respect to each such Consenting Lender and each such
Assuming Lender.

SECTION 2.20. Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(a) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.

(b) Each Defaulting Lender shall be entitled to receive a facility fee for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the outstanding principal amount of the Advances funded by it and the Company
shall not be required to pay the remaining amount of any such fee.

(c) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.20, performance by any
Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Lender under this Section 2.20 are in addition to any other rights
and remedies which any Borrower, the Agent, or any Lender may have against such
Defaulting Lender.

(d) If each Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the

 

35



--------------------------------------------------------------------------------

Lenders in accordance with their Ratable Share, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

(e) Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, facility fees, or other amounts received by the
Agent for the account of any Defaulting Lender under this Agreement (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) shall
be applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder; second, as the Borrowers may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; third, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fourth, so
long as no Default exists, to the payment of any amounts owing to any Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and fifth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Advance in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Advances were made at a time when the applicable
conditions set forth in Article III were satisfied or waived, such payment shall
be applied solely to pay the Advances of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender and provided further that any amounts held as cash collateral
for funding obligations of a Defaulting Lender shall be returned to such
Defaulting Lender upon the termination of this Agreement and the satisfaction of
such Defaulting Lender’s obligations hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.20 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

SECTION 2.21. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.11, (b) any Lender provides notice to the Agent pursuant to
Section 2.12, (c) any Borrower is required to pay additional amounts to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 2.14 and such Lender has declined or is unable to designate a different
Applicable Lending Office in accordance with Section 2.14(g), (d) any Lender is
a Defaulting Lender, (e) any Lender does not approve any consent, waiver or
amendment that (i) requires the approval of all affected Lenders in accordance
with the terms of Section 9.01 and (ii) has been approved by the Required
Lenders (a “Non-Approving Lender”) or (f) any Protesting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section

 

36



--------------------------------------------------------------------------------

9.07), all of its interests, rights and obligations under this Agreement to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i) The Agent shall have received the assignment fee (if any) specified in
Section 9.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 9.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

In connection with any such replacement, if any such Lender does not execute and
deliver to the Agent a duly executed Assignment and Assumption reflecting such
replacement within five Business Days of the date on which the assignee Lender
executes and delivers such Assignment and Assumption to such Lender, then such
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of the Lender. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

Article III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied or waived:

(a) Except as disclosed in filings made by the Company with the SEC, press
releases and other public disclosures prior to the date hereof, there shall have
occurred no Material Adverse Change since December 31, 2017.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Company or any of its Subsidiaries pending or, to the knowledge of
the Company, threatened before any court, governmental agency or arbitrator that
(i) could be reasonably likely to have a

 

37



--------------------------------------------------------------------------------

Material Adverse Effect other than the matters described on Schedule 3.01(b)
hereto (the “Disclosed Litigation”) or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby.

(c) All material governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been
obtained.

(d) The Company shall have paid all accrued and invoiced fees and expenses of
the Agent and the Lenders (including the accrued and invoiced fees and expenses
of counsel to the Agent) to the extent invoiced prior to the Effective Date.

(e) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(f) The Agent shall have received on or before the Effective Date the following,
each dated the Effective Date, in form and substance reasonably satisfactory to
the Agent:

(i) The Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16 prior to the Effective Date.

(ii) Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action with respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(iv) A customary opinion of counsel of the Company (which may be in-house
counsel) .

(g) The Company shall have terminated the commitments, and paid in full all
accrued and unpaid amounts, under the Company’s Amended and Restated Credit
Agreement dated as of September 30, 2014 (the “Existing Credit Agreement”). Each
of the Lenders that is a party to the Existing Credit Agreement hereby waives
the requirement of prior notice of termination of the commitments under such
Existing Credit Agreement.

 

38



--------------------------------------------------------------------------------

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary following
any designation of such Designated Subsidiary as a Borrower hereunder pursuant
to Section 9.09 is subject to the Agent’s receipt on or before the date of such
initial Advance of each of the following, in form and substance satisfactory to
the Agent and dated such date:

(a) The Notes of such Designated Subsidiary to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.16.

(b) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and the Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action with respect to this Agreement.

(c) A certificate of an officer of such Designated Subsidiary certifying the
names and true signatures of the officers of such Designated Subsidiary
authorized to sign its Designation Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.

(d) A Designation Agreement duly executed by such Designated Subsidiary and the
Company.

(e) A customary opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary.

(f) At least five days prior to the initial Advance to such Designated
Subsidiary, if such Designated Subsidiary qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, such Designated Subsidiary shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Designated Subsidiary.

(g) Such other approvals, opinions or documents as any Lender through the Agent
may reasonably request.

SECTION 3.03. Conditions Precedent to Each Borrowing, Commitment Increase and
Commitment Extension. The obligation of each Lender to make an Advance on the
occasion of each Borrowing, each Commitment Increase and each extension of
Commitments pursuant to Section 2.19 shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing, the applicable Increase Date or the applicable Extension Date (as the
case may be) the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing, request for Commitment Increase or request
for extension of Commitments and the acceptance by any Borrower of the proceeds
of such Borrowing or such Increase Date or Extension Date shall constitute a
representation and warranty by such Borrower that on the date of such Borrowing,
such Increase Date or such Extension Date such statements are true):

(a) the representations and warranties contained in Section 4.01 (except, in the
case of Borrowings, the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof ) are correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of such date,
before and after giving effect to such Borrowing, such Commitment Increase or
such extension of Commitments and to the application of the proceeds therefrom,
as though made on and as of such date, and additionally, if such Borrowing shall
have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Agreement
are correct in all material respects (or, in the case of any

 

39



--------------------------------------------------------------------------------

such representation or warranty already qualified by materiality, in all
respects) on and as of the date of such Borrowing, before and after giving
effect to such Borrowing, such Commitment Increase or such extension of
Commitments and to the application of the proceeds therefrom, as though made on
and as of such date, and

(b) no event has occurred and is continuing, or would result from such
Borrowing, such Commitment Increase or such extension of Commitments or from the
application of the proceeds therefrom, that constitutes a Default.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company designates
as the proposed Effective Date or the date of the initial Advance to the
applicable Designated Subsidiary, as the case may be, specifying its objection
thereto. The Agent shall promptly notify the Lenders and the Company of the
occurrence of the Effective Date and the Lenders of each date of initial Advance
to a Designated Subsidiary, as applicable.

Article IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York.

(b) The execution, delivery and performance by the Company of this Agreement and
the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Company’s charter or by-laws or (ii) law or any contractual restriction binding
on or affecting the Company.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Agreement or the Notes to be delivered by it.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Company.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with their respective terms, except as enforceability may
be affected by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting enforcement of creditors’ rights generally and by
general principles of equity, whether enforcement is sought in a proceeding in
equity or at law.

 

40



--------------------------------------------------------------------------------

(e) The Consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2017, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of an independent registered public accounting firm,
and the Consolidated balance sheet of the Company and its Subsidiaries as at
June 30, 2018, and the related Consolidated statements of income and cash flows
of the Company and its Subsidiaries for the six months then ended, each as filed
with the SEC, copies of which have been furnished to each Lender, fairly
present, in all material respects, subject, in the case of said balance sheet as
at June 30, 2018, and said statements of income and cash flows for the six
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Company and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Company and its Subsidiaries for
the periods ended on such dates all in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2017, there has
been no Material Adverse Change, except as disclosed prior to the Effective Date
in any report of the Company on form 10-K, 10-Q or 8-K filed with the SEC or
otherwise publicly disclosed prior to the Effective Date.

(f) There is no pending or, to the knowledge of the Company, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Company or any of its Subsidiaries,
taken as a whole, before any court, governmental agency or arbitrator that
(i) could be reasonably likely to have a Material Adverse Effect (other than the
Disclosed Litigation), except as disclosed prior to the Effective Date in any
report of the Company on form 10-K, 10-Q or 8-K filed with the SEC or otherwise
publicly disclosed prior to the Effective Date or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

(g) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock. Following application of the proceeds of each Advance, not more than
25 percent of the value of the assets (either of the Company only or of the
Company and the Designated Subsidiaries on a Consolidated basis) that are
subject to a restriction on sale, pledge, or disposal under this Agreement will
be represented by margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).

(h) The Company is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) Except as could not reasonably be expected to have a Material Adverse Effect
except as disclosed prior to the Effective Date in any report of the Company on
form 10-K, 10-Q or 8-K filed with the SEC or otherwise publicly disclosed prior
to the Effective Date, (i) the operations and properties of the Company and its
Subsidiaries taken as a whole comply with all

 

41



--------------------------------------------------------------------------------

applicable Environmental Laws and Environmental Permits, (ii) all past
non-compliance with such Environmental Laws and Environmental Permits has been
resolved or is being contested in good faith by appropriate proceedings, and
(iii) no circumstances exist that would be reasonably likely to form the basis
of an Environmental Action against the Company or any of its Subsidiaries or any
of their properties.

(j) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of the Company to the Agent or any Lender in
connection with the negotiation and syndication of this Agreement or pursuant to
the terms of this Agreement, taken as a whole, contained any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
when taken as a whole, not materially misleading solely at the time made (which
if after the Closing Date will be made after giving effect to all supplements
thereto); provided that with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projected financial information is subject to significant uncertainties and
contingencies, many of which are beyond the control of the Company and that no
assurances can be given that such projections will be realized).

(k) None of the Company or its Subsidiaries or any of their respective
directors, officers or employees or, to the knowledge of the Company, their
authorized agents that will act in any capacity in connection with or directly
benefit from the credit facility established hereby is (i) in violation of any
Anti-Corruption Laws except as could not reasonably be expected to have a
Material Adverse Effect (ii) a Sanctioned Person or (iii) operating, organized
or resident in a Sanctioned Country, except in the case of (ii) or (iii) to the
extent licensed by the Office of Foreign Assets Control of the United States or
otherwise permissible under U.S. law. No Borrowing will be made with the intent
of using the proceeds thereof in a manner that would violate applicable
Anti-Corruption Laws or Sanctions.

Article V

COVENANTS OF THE COMPANY

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid,
or any Lender shall have any Commitment hereunder, the Company will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws,
Anti-Corruption Laws and the Patriot Act except in each case to the extent that
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect, and maintain in effect policies and procedures reasonably
designed to effect compliance with Anti-Corruption Laws and applicable
Sanctions.

(b) Payment of Taxes, Etc. (a) Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither

 

42



--------------------------------------------------------------------------------

the Company nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim (A) that is being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP or (B) if such failure to pay or discharge
such obligations and liabilities would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (b) timely and
accurately file all federal, state and other material Tax returns required to be
filed, and cause each of its Subsidiaries to do so.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
(other than Immaterial Subsidiaries) to maintain, reasonable insurance as
determined in the Company’s good faith business judgment, the failure of which
to maintain could reasonably be expected to have a Material Adverse Effect, and
which, to the extent consistent with good business practices, such insurance may
be provided by the Company through its program of self-insurance.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Company and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Company
nor any of its Subsidiaries shall be required to preserve any right or franchise
or the existence of any Subsidiary if the preservation thereof is no longer
material to the conduct of the business of the Company and its Subsidiaries,
taken as a whole.

(e) Visitation Rights. Prior to the occurrence and continuance of an Event of
Default, no more than once per calendar year, upon reasonable notice and from
time to time, permit the Agent or any of the Lenders or any agents or
representatives thereof (at their sole cost and expense), to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Company and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Company and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants. Notwithstanding anything to the contrary herein, none of the
Company nor any Subsidiary will be required to disclose or permit the inspection
or discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record, and account of the Company and each such Subsidiary in
accordance with, and to the extent required by, generally accepted accounting
principles in effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the Company or such Subsidiary in any material respect than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate, provided
that the foregoing shall not prohibit (i) transactions between or among the
Company and its Subsidiaries not involving any other Affiliate,
(ii) indemnification agreements, (iii) employee agreements or other compensation
or bonus arrangements, (iv) management or board fees and (v) dividends to
securityholders.

(i) Reporting Requirements. Furnish to the Lenders:

(i) within 45 days after the end of each of the first three quarters of each
fiscal year of the Company, the Consolidated balance sheet of the Company and
its Subsidiaries as of the end of such quarter and Consolidated statements of
income and cash flows of the Company and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified (subject to year-end audit adjustments) by the
chief financial officer, treasurer or other responsible financial officer of the
Company as having been prepared in accordance with generally accepted accounting
principles and certificates of the chief financial officer, treasurer or other
responsible financial officer of the Company as to such responsible officer’s
knowledge after due inquiry of any Default and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;

(ii) within 90 days after the end of each fiscal year of the Company, a copy of
the annual audit report for such year for the Company and its Subsidiaries,
containing the Consolidated balance sheet of the Company and its Subsidiaries as
of the end of such fiscal year and Consolidated statements of income and cash
flows of the Company and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion unqualified as to scope and going concern (other than
any such exception, explanatory paragraph or qualification that is expressly
solely with respect to, or expressly resulting solely from, (i) an upcoming
maturity date under this Agreement that is scheduled to occur within one year
from the time such report and opinion are delivered or (ii) any potential
inability to satisfy the financial covenant set forth in Section 5.03 of this
Agreement on a future date or in a future period) by an independent public
accountants of recognized national standing selected by the Company and
certificates of the chief financial officer, treasurer or other responsible
financial officer of the Company as to such responsible officer’s knowledge
after due inquiry of any Default and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03;

(iii) as soon as possible and in any event within five days after the chief
financial officer, treasurer or other responsible financial officer of the
Company obtains knowledge of the occurrence of any Default continuing on the
date of such statement, a statement of a responsible officer of the Company
setting forth details of such Default and the action that the Company has taken
and proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that the Company sends to its public

 

44



--------------------------------------------------------------------------------

securityholders, and copies of all reports on Form 8-K (or their equivalents)
and registration statements for the public offering of securities that the
Company or any Subsidiary files with the SEC or any national securities
exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and

(vi) such other financial or “know your customer” information respecting the
Company or any of its Subsidiaries as any Lender through the Agent may from time
to time reasonably request.

Financial reports required to be delivered pursuant to clauses (i), (ii) and
(iv) above shall be deemed to have been delivered on the date on which such
report is posted on the SEC’s website at www.sec.gov, and such posting shall be
deemed to satisfy the financial reporting requirements of clauses (i), (ii) and
(iv) above, provided, that, in each instance the Company shall provide all other
reports and certificates required to be delivered under this Section 5.01(i) in
the manner set forth in Section 9.02.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid, or
any Lender shall have any Commitment hereunder, the Company will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any assets acquired or held by the Company
or any Subsidiary to secure the purchase price of such assets or to secure Debt
incurred solely for the purpose of financing the acquisition, improvement or
construction of such assets (including any Liens placed on such assets within
180 days after the latest of the acquisition, completion of construction or
improvement of such assets), or Liens existing on such assets at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such assets) or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided, however, that no such Lien shall extend to or cover any
assets of any character other than the assets being acquired, improved or
constructed and no such extension, renewal or replacement shall extend to or
cover any assets not theretofore subject to the Lien being extended, renewed or
replaced, provided further that the aggregate principal amount of the
indebtedness secured by the Liens referred to in this clause (ii) shall not
exceed $100,000,000 at any time outstanding,

(iii) the Liens existing on the date hereof securing Debt (other than Debt in
respect of capital leases) in an aggregate principal amount not exceeding
$50,000,000,

 

45



--------------------------------------------------------------------------------

(iv) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with the Company or any Subsidiary of the
Company or becomes a Subsidiary of the Company; provided that such Liens were
not created in contemplation of such merger, consolidation or acquisition and do
not extend to any assets other than those of the Person so merged into or
consolidated with the Company or such Subsidiary or acquired by the Company or
such Subsidiary,

(v) Liens securing Debt owing by any Subsidiary of the Company to the Company,

(vi) Liens securing Debt of Subsidiaries of the Company organized under the laws
of any country other than the United States of America or a State thereof,

(vii) Liens created under any capital lease on the assets that are the subject
of such lease,

(viii) Liens securing obligations under this Agreement,

(ix) [reserved],

(x) other Liens securing Debt in an aggregate principal amount not to exceed,
together with the aggregate amount of Subsidiary Debt incurred in accordance
with Section 5.02(d)(ix), at any time outstanding, the greater of (i)
$2,500,000,000 and (ii) 15% of Consolidated Net Tangible Assets, and

(xi) the replacement, extension or renewal of any Lien permitted by clause (iii)
or (iv) above upon or in the same property theretofore subject thereto, so long
as the principal amount of Debt secured by any such Lien is not increased in
connection with any such replacement, extension or renewal of the Debt secured
thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries (other
than its Immaterial Subsidiaries) to do so, except that (i) any Subsidiary of
the Company may merge or consolidate with or into, or dispose of assets to, any
other Subsidiary of the Company, (ii) any Subsidiary of the Company may merge
into or dispose of assets to the Company and (iii) the Company may merge with
any other Person so long as the Company is the surviving corporation, provided,
in each case, that no Default shall have occurred and be continuing at the time
of such proposed transaction or would result therefrom.

(c) [Reserved].

(d) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

(i) Debt owed to the Company or to a Subsidiary of the Company or Debt owed
under this Agreement,

 

46



--------------------------------------------------------------------------------

(ii) Debt existing on the date that is described on Schedule 5.02(d) hereto or
the principal or face amount of which does not exceed $10,000,000 individually
or $25,000,000 in the aggregate (the “Existing Debt”), and any Debt extending
the maturity of, or refunding, refinancing, modifying or amending, in whole or
in part, the Existing Debt, provided that the principal amount of such Existing
Debt shall not be increased above the principal amount thereof outstanding
immediately prior to such extension, refunding or refinancing, as a result of or
in connection with such extension, refunding or refinancing,

(iii) [reserved],

(iv) guarantees of Debt of the Company or any other Subsidiary of the Company,

(v) [reserved],

(vi) obligations of any Subsidiary of the Company under any Hedge Agreements
entered into in the ordinary course of business and not for speculative
purposes;

(vii) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business,

(viii) [reserved]; and

(ix) other Debt (including guarantees of any Person other than the Company or
any of its Subsidiaries) aggregating for all of the Company’s Subsidiaries,
together with Debt secured by Liens permitted under Section 5.02(a)(x), an
amount not to exceed, at any one time outstanding, the greater of (i)
$2,500,000,000 and (ii) 15% of Consolidated Net Tangible Assets.

(e) Change in Nature of Business. Make any material change in the nature of the
business of the Company and its Subsidiaries, taken as a whole, as carried on at
the date hereof.

(f) Use of Proceeds. Use, or permit any other Borrower or any of its
Subsidiaries to use, directly, or to its or their knowledge, indirectly, or
permit any of their respective directors, officers, employees or authorized
agents to use, the proceeds of any Advance to fund any activities or business
(i) in violation of any Anti-Corruption Laws, (ii) of or with any Sanctioned
Person or (iii) in, or with the government of, any Sanctioned Country, except in
the case of (ii) or (iii) to the extent licensed by the Office of Foreign Assets
Control of the United States or otherwise permissible under U.S. law.

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will maintain, as at
the end of each fiscal quarter, a ratio of Consolidated Debt for Borrowed Money
to Consolidated Total Capital of not greater than 0.60 to 1.00.

 

47



--------------------------------------------------------------------------------

Article VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Company or any other Borrower shall fail to pay any principal of any
Advance when the same becomes due and payable; or the Company or any other
Borrower shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within five
days after the same becomes due and payable; or

(b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement or by any
Designated Subsidiary in the Designation Agreement pursuant to which such
Designated Subsidiary became a Borrower hereunder shall prove to have been
incorrect in any material respect when made; or

(c) (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(d) (with respect to the Company or any
Borrower only), 5.01(i) (other than clauses (v) and (vi) thereof), 5.02 or 5.03,
or (ii) the Company shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company by the Agent or any Lender; or

(d) The Company or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt that is outstanding in a principal or net amount
of at least $250,000,000 in the aggregate (but excluding Debt outstanding
hereunder) of the Company or such Subsidiary (as the case may be), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or

(e) The Company or any of its Subsidiaries (other than any of its Immaterial
Subsidiaries) shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Company or any of its Subsidiaries (other than any
of its Immaterial Subsidiaries) seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy,

 

48



--------------------------------------------------------------------------------

insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Company or any of its
Subsidiaries (other than any of its Immaterial Subsidiaries) shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f) Judgments or orders for the payment of money in excess of $250,000,000 in
the aggregate shall be rendered against the Company or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A-” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order or
(iii) such judgment or order shall have been paid; or

(g) (i) Any Person or “group” (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Effective Date) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act
of 1934), directly or indirectly, of Voting Stock of the Company (or other
securities convertible into such Voting Stock) representing 35% or more of the
combined voting power of all Voting Stock of the Company; or (ii) during any
period of up to 12 consecutive months, commencing after the date of this
Agreement, individuals who at the beginning of such 12-month period were
directors of the Company shall cease for any reason (other than due to death or
disability) to constitute a majority of the board of directors of the Company
(except to the extent that individuals who at the beginning of such 12-month
period were replaced by individuals (x) elected by a majority of the remaining
members of the board of directors of the Company or (y) nominated for election
by a majority of the remaining members of the board of directors of the Company
and thereafter elected as directors by the shareholders of the Company); or

(h) The Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $250,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Company or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or

(i) so long as any Subsidiary of the Company is a Designated Subsidiary, any
provision of Article VII shall for any reason cease to be valid and binding on
or enforceable against the Company, or the Company shall so state in writing;

 

49



--------------------------------------------------------------------------------

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Company or any other Borrower under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances shall automatically be terminated and
(B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Borrower.

Article VII

GUARANTY

SECTION 7.01. Unconditional Guaranty. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Borrower now
or hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Agent or any Lender pursuant to the terms hereof in
enforcing any rights under this Agreement. Without limiting the generality of
the foregoing, the Company’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by such Borrower
to the Agent or any Lender under or in respect of this Agreement and the Notes
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower.

 

50



--------------------------------------------------------------------------------

SECTION 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of the Company under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Borrower under or in respect of this
Agreement and the Notes, and a separate action or actions may be brought and
prosecuted against the Company to enforce this Guaranty, irrespective of whether
any action is brought against any Borrower or whether any Borrower is joined in
any such action or actions. The liability of the Company under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and the
Company hereby irrevocably waives any defenses (other than payment in full of
the Obligations) it may now have or hereafter acquire in any way relating to,
any or all of the following:

(a) any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Borrower under or in respect of this Agreement and the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement and the Notes or any other
assets of any Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of the
Company or other guarantor or surety with respect to the Guaranteed Obligations;
or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest

 

51



--------------------------------------------------------------------------------

or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Agent or any Lender
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Borrower or any other Person or
any collateral.

(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any Borrower, any other guarantor or any other Person
or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of the Company hereunder.

(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any of its Subsidiaries
now or hereafter known by the Agent or such Lender.

(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, and the Commitments shall have expired or been terminated.
If any amount shall be paid to the Company in violation of the immediately
preceding sentence at any time prior to the later of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty and (b) the Termination Date, such amount shall be received and held in
trust for the benefit of the Agent and the Lenders, shall be segregated from
other property and funds of the Company and shall forthwith be paid or delivered
to the Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or

 

52



--------------------------------------------------------------------------------

unmatured, in accordance with the terms of this Agreement and the Notes, or to
be held as collateral for any Guaranteed Obligations or other amounts payable
under this Guaranty thereafter arising. If (i) the Company shall make payment to
the Agent or any Lender of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and (iii) the Termination Date
shall have occurred, the Agent and the Lenders will, at the Company’s request
and expense, execute and deliver to the Company appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Company of an interest in the Guaranteed
Obligations resulting from such payment made by the Company pursuant to this
Guaranty.

SECTION 7.05. Subordination. The Company hereby subordinates any and all debts,
liabilities and other obligations owed to the Company by any Borrower (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default under Section 6.01(a) or (e) (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to such
Borrower), the Company may receive regularly scheduled payments from such
Borrower on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default under Section 6.01(a) or (e)
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), however, unless the Required Lenders
otherwise agree, the Company shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Borrower, the Company agrees that the Agent and
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before the Company receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default under Section 6.01(a) or (e) (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to such
Borrower), the Company shall, if the Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Agent and the Lenders and deliver such payments to the Agent on account of the
Guaranteed Obligations (including all Post-Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of the Company under the other provisions
of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default under Section 6.01(a) or (e) (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to such
Borrower), the Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of the Company, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations

 

53



--------------------------------------------------------------------------------

and to apply any amounts received thereon to the Guaranteed Obligations
(including any and all Post-Petition Interest), and (ii) to require the Company
(A) to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the Agent
for application to the Guaranteed Obligations (including any and all
Post-Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.

Article VIII

THE AGENT

SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints JPMorgan to act on its behalf as the Agent hereunder and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and none of the Borrowers
shall have rights as a third party beneficiary of any of such provisions, nor
shall any of such provisions impair or otherwise affect any rights of the
Borrowers under this Agreement. It is understood and agreed that the use of the
term “agent” herein (or any other similar term) with reference to the Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Agent hereunder and without any duty to account therefor to the
Lenders.

 

54



--------------------------------------------------------------------------------

SECTION 8.03. Exculpatory Provisions. (a) The Agent’s duties hereunder are
solely ministerial and administrative in nature and the Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein), provided that the Agent
shall not be required to take any action that, in its reasonable opinion or the
reasonable opinion of its counsel, may expose the Agent or any of its Affiliates
to liability or that is contrary to this Agreement or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b) The Agent shall not be liable to the Lenders for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.01 or 6.01) or (ii) in the absence of its own gross
negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Default or the event or events that give or may give rise to
any Default unless and until the Company or any Lender shall have given written
notice to the Agent describing such Default and such event or events.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection of
any Lien or security interest created or purported to be created hereby or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than (but subject to the foregoing clause (ii)) to confirm receipt
of items expressly required to be delivered to the Agent.

 

55



--------------------------------------------------------------------------------

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of an Advance that by its terms must be fulfilled to the satisfaction of
a Lender, the Agent may presume that such condition is satisfactory to such
Lender unless an officer of the Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
prior to the making of such Advance, and in the case of a Borrowing, such Lender
shall not have made available to the Agent such Lender’s ratable portion of such
Borrowing. The Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable to the Lenders for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto. Each such sub-agent and the Related Parties of the Agent and
each such sub-agent shall be subject to the duties and obligations of all
provisions of this Agreement (as though such sub-agents were the “Agent”
hereunder) as if set forth in full herein with respect thereto.

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company and (unless an Event of Default shall have occurred and be
continuing) with the consent of the Company (which consent of the Company shall
not be unreasonably withheld or delayed), to appoint a successor, which shall be
a bank with an office in New York, New York, or an Affiliate of any such bank
with an office in New York, New York. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Agent meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

56



--------------------------------------------------------------------------------

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, in consultation with the Company and (unless an Event
of Default shall have occurred and be continuing) with the consent of the
Company (which consent of the Company shall not be unreasonably withheld or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders hereunder, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity payments owed to
the retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder. The fees payable by
the Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article VIII and Section 9.04 shall continue in effect for
the benefit of such retiring or removed Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Agent was acting as Agent.

SECTION 8.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder or thereunder.

SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners, Arrangers,
syndication agents or documentation agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement, except in its
capacity, as applicable, as the Agent or as a Lender hereunder.

 

57



--------------------------------------------------------------------------------

SECTION 8.09. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Borrower,
that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Borrower,
that:

(i) none of the Agent or any Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the

 

58



--------------------------------------------------------------------------------

reservation or exercise of any rights by the Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is independent
and is a bank, an insurance carrier, an investment adviser, a broker-dealer or
other person that holds, or has under management or control, total assets of at
least $50 million,

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Advances,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Agent or any
Arranger or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Advances, the Commitments or this
Agreement.

(c) The Agent and each Arranger hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Advances, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Advances or the Commitments for an
amount less than the amount being paid for an interest in the Advances or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

A used in this Section, the following terms shall have the following meanings:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

 

59



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Article IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (x) all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 3.01, (b) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, in each case, that shall be required for the Lenders or any
of them to take any action hereunder, or (c) amend this Section 9.01 or (y) each
Lender directly affected thereby, do any of the following: (a) increase the
Commitments of such Lender, (b) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (c) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, or (d) release the Company from any of its
obligations under Article VII; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note.

SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Company or to any Designated Subsidiary, to each of:

c/o Corning Incorporated

One Riverfront Plaza

Corning, NY 14831

Facsimile number (607) 974-6686

Telephone number: (607) 974-9000

Attention: Secretary

 

60



--------------------------------------------------------------------------------

c/o Corning Incorporated

One Riverfront Plaza

Corning, NY 14831

Telephone number: (607) 974-7205

Attention: Robert Rafferty

Email: RaffertyR@Corning.com

c/o Corning Incorporated

One Riverfront Plaza

Corning, NY 14831

Telephone number: (607) 974-8828

Attention: Michael Burns

Email: BurnsMJ@Corning.com

c/o Corning Incorporated

One Riverfront Plaza

Corning, NY 14831

Telephone number: (607) 248-4492

Attention: Stephen Propper

Email: PropperSC@Corning.com

(ii) if to the Agent, to JPMorgan at JPMorgan Loan Services, 500 Stanton
Christiana Road, Ops 2, Floor 3, Newark, Delaware 19713 (Facsimile
No. 302-634-3301; Telephone No. 302-634-1521); provided that notices with
respect to fundings and payments in Committed Currencies shall also be delivered
to J.P. Morgan Europe Limited, Loans Agency, 6th floor, 25 Bank Street, Canary
Wharf, London E145JP, United Kingdom (Facsimile No. 44 207 777 2360; Telephone
No. 44 207 134 8185); and

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrowers may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

61



--------------------------------------------------------------------------------

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrowers agree that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Borrower provides to the Agent pursuant to this
Agreement or the transactions contemplated herein which is distributed by the
Agent to any Lender by means of electronic communications pursuant to this
Section  9.02, including through the Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution,

 

62



--------------------------------------------------------------------------------

delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Company
further agrees to pay on demand all out of pocket costs and expenses of the
Agent and the Lenders, if any (including, without limitation, reasonable counsel
fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).

(b) The Company agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable and documented fees and expenses of counsel) incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Company or any of its Subsidiaries or any Environmental Action
relating in any way to the Company or any of its Subsidiaries, except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnified
Party or any of its Affiliates or Related Parties. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The Company
also agrees not to assert any claim for special, indirect, consequential or
punitive damages against the Agent, any Lender, any of their Affiliates, or any
of their respective Related Parties, on any theory of liability, arising out of
or otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances. In furtherance of the foregoing, the Company agrees to pay any civil
penalty or fine assessed by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) against, and all costs and expenses (including
reasonable and documented counsel fees and disbursements) incurred in connection
with the defense thereof by, the Agent or any Lender solely as a result of
conduct of the Company or any of its Subsidiaries that violates a sanction
enforced by OFAC.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10, 2.12 or 2.18, acceleration
of the maturity of the Notes pursuant to Section 6.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last

 

63



--------------------------------------------------------------------------------

day of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Company pursuant to Section 9.07(a) or (ii) as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, the applicable
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. If the amount of the
Committed Currency purchased by any Lender in the case of a Conversion or
exchange of Advances in the case of Section 2.08 or 2.12 exceeds the sum
required to satisfy such Lender’s liability in respect of such Advances, such
Lender agrees to remit to the Company such excess.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

(e) Each Lender severally agrees to indemnify the Agent (to the extent not
promptly reimbursed by the Company) from and against such Lender’s Ratable Share
of any and all losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, disbursements and expenses, joint or several,
of any kind or nature (including the reasonable fees, charges and disbursements
of any advisor or counsel for such Person that may be imposed on, incurred by,
or asserted against the Agent, in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent hereunder; provided,
however, that no Lender shall be liable for any portion of such losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements or expenses resulting from the Agent’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent for its Ratable Share of any costs and expenses (including,
without limitation, reasonable fees and expenses of counsel) payable by the
Company under Section 9.04(a), to the extent that the Agent is not promptly
reimbursed for such costs and expenses by the Company.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, but
not deposits in fiduciary accounts and payroll accounts) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Company or any Borrower against any and all of
the obligations of the Company or any Borrower now or hereafter existing under
this Agreement and the Note held by such Lender, whether or not such Lender
shall have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the
appropriate Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliates under this Section
9.05

 

64



--------------------------------------------------------------------------------

are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. (a) Counterparts; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Company nor any other Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Agent and each Lender, and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of paragraph (b) of this
Section 9.07, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 9.07, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this
Section 9.07 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 9.07 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender, no minimum amount need
be assigned; and

 

65



--------------------------------------------------------------------------------

(B) in any case not described in paragraph (b)(i)(A) of this Section 9.07, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 9.07 and, in
addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an Affiliate of a Lender; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within fifteen Business Days after having received notice
thereof in accordance with Section 9.02; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any assignment to a
Person that is not a Lender or an Affiliate of such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (the “Assignment Fee”) (which shall not be payable
by the Company); provided that the Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment;
provided further, that, for the avoidance of doubt, in the event of an
assignment required to be made pursuant to Section 2.21, the Assignment Fee
shall not be payable by the assignor Lender. The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any

 

66



--------------------------------------------------------------------------------

Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Company and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances in
accordance with its Ratable Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section 9.07, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 9.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 9.07.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Newark, Delaware a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Agent

 

67



--------------------------------------------------------------------------------

and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than the Company, any of the Company’s Affiliates, any natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person, any Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrowers, the Agent, and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.04(e) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to matters described in
the first proviso of Section 9.01 that affects such Participant. The Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.11,
2.14 (subject to the requirements and limitations therein, including the
requirements under Section 2.14(f) (it being understood that the documentation
required under Section 2.14(f) shall be delivered by the Participant to the
participating Lender)) and 9.04(c) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.07; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.11(a), 2.14(g) and 2.21 as if it were an assignee under
paragraph (b) of this Section 9.07; and (B) shall not be entitled to receive any
greater payment under Sections 2.11 or 2.14, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 2.21 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.05 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.15 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan,

 

68



--------------------------------------------------------------------------------

letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and Proposed
Treasury Regulations Section 1.163-5(b) (or any amended or successor version).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over it; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

SECTION 9.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any Company Information (as defined below), except that each of the
Agent and each of the Lenders may disclose Company Information (a) to its and
its Affiliates’ respective managers, administrators, trustees, partners,
employees, officers, directors, agents and advisors (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Company Information and such person shall have agreed to keep
such Company Information confidential on substantially the same terms as
provided herein), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners provided that, to the extent legal and practicable and except in
the case of routine audits or examinations conducted by bank accountants or
governmental bank regulatory authorities, the Company is given prompt written
notice of such requirement or request prior to such disclosure and assistance in
obtaining an order protecting such information from public disclosure), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process or requested by any self-regulatory authority, provided
that, to the extent legal and practicable, the Company is given prompt written
notice of such requirement or request prior to such disclosure and assistance in
obtaining an order protecting such information from such disclosure, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.08 to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors, insurers and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Company and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) to the extent such Company
Information (i) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent or such Lender or a third party that is not, to the knowledge of
the Agent or such Lender, in breach of such third party’s obligations of
confidentiality or (ii) is or becomes available to the Agent or such Lender on a
nonconfidential basis from a source other than the Company and not, to the
knowledge of the Agent or such Lender, in breach of such third party’s
obligations of confidentiality and (h) with the written consent of the Company.

 

69



--------------------------------------------------------------------------------

For purposes of this Section 9.08, “Company Information” means all proprietary
or non-public information received from the Company, any of its Subsidiaries or
any of their respective Related Parties relating to the Company or any of its
Subsidiaries or any of their respective businesses. Any Person required to
maintain the confidentiality of Company Information as provided in this
Section 9.08 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Company Information as such Person would accord to its
own confidential information.

SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than 10 Business Days’ notice, notify
the Agent that the Company intends to designate a Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement. On or after the date that is 10
Business Days after such notice, upon delivery to the Agent and each Lender of a
Designation Agreement duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit D hereto, such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.09(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
(including without limitation the Beneficial Ownership Regulation) in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

If the Company shall designate as a Borrower hereunder any Subsidiary not
organized under the laws of the United States or any State thereof, any Lender
may, with notice to the Agent and the Company, fulfill its Commitment by causing
an Affiliate of such Lender organized in the same jurisdiction as such
Designated Subsidiary or another foreign jurisdiction agreed to by such Lender
and the Company, to act as the Lender in respect of such Designated Subsidiary.

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that

 

70



--------------------------------------------------------------------------------

the Commitments of such Protesting Lender shall be terminated or assigned to a
Lender or an Eligible Assignee that is not a Protesting Lender; provided that
such Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company or
the relevant Designated Subsidiary (in the case of all other amounts), or
(B) cancel its request to designate such Subsidiary as a “Designated Subsidiary”
hereunder.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Borrowing in respect of
such Designated Subsidiary is outstanding and upon Company’s request, such
Subsidiary’s status as a “Designated Subsidiary” shall terminate upon notice to
such effect from the Agent to the Lenders (which notice the Agent shall give
promptly, and only upon its receipt of a request therefor from the Company).
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such Designated Subsidiary.

SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.12. Judgment. (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at JPMorgan’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given. (b)  If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase such Committed Currency with Dollars
at JPMorgan’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other

 

71



--------------------------------------------------------------------------------

currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in the any such New York State
court or in such federal court may be made upon the Company at its address set
forth in Section 9.02 and each such Borrower hereby irrevocably appoints the
Company its authorized agent to accept such service of process, and agrees that
the failure of the Company to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. The parties hereto hereby further
irrevocably consent to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to their respective addresses specified
pursuant to Section 9.02. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. To the extent that each Designated Subsidiary has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each Designated Subsidiary hereby irrevocably waives such
immunity in respect of its obligations under this Agreement.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.14. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or

 

72



--------------------------------------------------------------------------------

multi-national authority, this Agreement (including, without limitation, the
definition of Eurocurrency Rate) will be amended to the extent determined by the
Agent (acting reasonably and in consultation with the Company) to be necessary
to reflect the change in currency and to put the Lenders and the Borrowers in
the same position, so far as possible, that they would have been in if no change
in such Committed Currency had occurred.

SECTION 9.15. [Reserved].

SECTION 9.16. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Agent, as applicable, to identify each Borrower in accordance with the
Patriot Act. Each Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.17. Power of Attorney. Each Subsidiary of the Company may from time to
time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 9.01 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary. Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.

SECTION 9.18. No Fiduciary Duties. Each Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its Affiliates, on the one hand, and the
Agent, the Lenders and their respective Affiliates, on the other hand, will have
a business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Lenders and or respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

73



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

74



--------------------------------------------------------------------------------

SECTION 9.20. Waiver of Jury Trial. Each of the Company, each other Borrower,
the Agent and the Lenders hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CORNING INCORPORATED

By   /s/ Stephen C. Propper   Name:  Stephen C. Propper   Title:    Vice
President and Treasurer

JPMORGAN CHASE BANK, N.A.,

as Agent and a Lender

By   /s/ John G. Kowalczuk   Name:  John G. Kowalczuk   Title:    Executive
Director

 

Corning Credit Agreement



--------------------------------------------------------------------------------

Lenders CITIBANK, N.A.

By   /s/ Susan Olsen   Name:  Susan Olsen   Title:    Vice President

BANK OF AMERICA, N.A.

By   /s/ Molly Daniello   Name:  Molly Daniello   Title:    Vice President

GOLDMAN SACHS BANK USA

By   /s/ Rebecca Kratz   Name:  Rebecca Kratz   Title:    Authorized Signatory

HSBC BANK USA, NATIONAL

ASSOCIATION

By   /s/ Matthew McLaurin   Name:  Matthew McLaurin   Title:    Director

MORGAN STANLEY BANK, N.A.

By   /s/ Kenya Yamamoto   Name:  Kenya Yamamoto   Title:    Authorized Signatory

MUFG BANK, LTD.

By   /s/ George Stoecklein   Name:  George Stoecklein   Title:    Managing
Director

STANDARD CHARTERED BANK

By   /s/ Guilherme Domingos   Name:  Guilherme Domingos   Title:    Director

 

Corning Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION

By   /s/ Katsuyuki Kubo   Name:  Katsuyuki Kubo   Title:    Managing Director

WELLS FARGO BANK, NATIONAL ASSOCIATION

By   /s/ Kara Treiber   Name:  Kara Treiber   Title:    Director

BANK OF CHINA NEW YORK BRANCH

By   /s/ Raymond Qiao   Name:  Raymond Qiao   Title:    Executive Vice President

THE BANK OF NEW YORK MELLON

By   /s/ Daniel Keller   Name:  Daniel Keller   Title:    Vice President

 

Corning Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

CORNING INCORPORATED

CREDIT AGREEMENT

COMMITMENTS

 

Name of Initial Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 190,000,000  

Citibank, N.A.

   $ 190,000,000  

Bank of America, N.A.

   $ 190,000,000  

Goldman Sachs Bank USA

   $ 114,000,000  

HSBC Bank USA, National Association

   $ 114,000,000  

Morgan Stanley Bank, N.A.

   $ 114,000,000  

MUFG Bank, Ltd.

   $ 114,000,000  

Standard Chartered Bank

   $ 114,000,000  

Sumitomo Mitsui Banking Corporation

   $ 114,000,000  

Wells Fargo Bank, National Association

   $ 114,000,000  

Bank of China New York Branch

   $ 66,000,000  

The Bank of New York Mellon

   $ 66,000,000     

 

 

 

TOTAL:

   $ 1,500,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.01(b)

Disclosed Litigation

Asbestos Claims

Corning and PPG Industries, Inc. each owned 50% of the capital stock of
Pittsburgh Corning Corporation (“PCC”). PCC filed for Chapter 11 reorganization
in 2000 and the Modified Third Amended Plan of Reorganization for PCC (the
“Plan”) became effective in April 2016. At December 31, 2016, the Company’s
liability under the Plan was $290 million, which is required to be paid through
a series of fixed payments beginning in the second quarter of 2017. Payments of
$35 million and $70 million were made in June 2018 and June 2017, respectively.
At June 30, 2018, the total amount of payments due in years 2019 through 2022 is
$185 million, of which $50 million is due in the second quarter of 2019 and is
classified as a current liability. The remaining $135 million is classified as a
non-current liability.

Non-PCC Asbestos Claims and Insurance Litigation

Corning is a defendant in certain cases alleging injuries from asbestos
unrelated to PCC (the “non-PCC asbestos claims”) which had been stayed pending
the confirmation of the Plan. The stay was lifted on August 25, 2016. Corning
previously established a $150 million reserve for these non-PCC asbestos claims.
The estimated reserve represents the undiscounted projection of claims and
related legal fees over the next 20 years. The amount may need to be adjusted in
future periods as more data becomes available; however, we cannot estimate any
lesser or greater liability at this time. At June 30, 2018 and December 31,
2017, the amount of the reserve for these non-PCC asbestos claims was
$147 million.

Several of Corning’s insurers have commenced litigation in state courts for a
declaration of the rights and obligations of the parties under insurance
policies related to Corning’s asbestos claims. Corning has resolved these issues
with a majority of its relevant insurers, and is vigorously contesting these
cases with the remaining relevant insurers. Management is unable to predict the
outcome of the litigation with these remaining insurers.

Dow Corning Chapter 11 Related Matters

Until June 1, 2016, Corning and The Dow Chemical Company (“Dow”) each owned 50%
of the common stock of Dow Corning Corporation (“Dow Corning”). On May 31, 2016,
Corning and Dow realigned their ownership interest in Dow Corning. In connection
with the realignment, Corning retained its indirect ownership interest in the
Hemlock Semiconductor Group and acquired HS Upstate, Inc. (now known as Corning
Research & Development Corporation) which had been capitalized by Dow Corning
with $4.8 billion. Following the realignment, Corning no longer owns any
interest in Dow Corning. In connection with the realignment, Corning agreed to
indemnify Dow Corning for 50% of Dow Corning’s non-ordinary course, pre-closing
liabilities to the extent such liabilities exceed the amounts reserved for them
by Dow Corning as of May 31, 2016, including two legacy Dow Corning matters: the
Dow Corning Breast Implant Litigation, and the Dow Corning Bankruptcy Pendency
Interest Claims.

Dow Corning Breast Implant Litigation

In May 1995, Dow Corning filed for bankruptcy protection to address pending and
claimed liabilities arising from many thousands of breast implant product
lawsuits. On June 1, 2004, Dow Corning emerged from Chapter 11 with a Plan of
Reorganization (the “Plan”) which provided for the settlement or other
resolution of implant claims. The Plan also includes releases for Corning and
Dow as shareholders in exchange for contributions to the Plan.



--------------------------------------------------------------------------------

Under the terms of the Plan, Dow Corning has established and is funding a
Settlement Trust and a Litigation Facility to provide a means for tort claimants
to settle or litigate their claims. Inclusive of insurance, Dow Corning has paid
approximately $1.8 billion to the Settlement Trust. As of May 31, 2016, Dow
Corning had recorded a reserve for breast implant litigation of $290 million. In
the event Dow Corning’s total liability for these claims exceeds such amount,
Corning may be required to indemnify Dow Corning for up to 50% of the excess
liability. At June 30, 2018, Dow Corning had recorded a reserve for breast
implant litigation of $263 million.

Dow Corning Bankruptcy Pendency Interest Claims

As a separate matter arising from the bankruptcy proceedings, Dow Corning is
defending claims asserted by a number of commercial creditors who claim
additional interest at default rates and enforcement costs, during the period
from May 1995 through June 2004. As of May 31, 2016, Dow Corning had recorded a
reserve for these claims of $107 million. In the event Dow Corning’s liability
for these claims exceeds such amount, Corning may be required to indemnify Dow
Corning for up to 50% of the excess liability, subject to certain conditions and
limits. At June 30, 2018, Dow Corning estimated the liability to commercial
creditors to be within the range of $77 million to $260 million.

Other Commitments and Contingencies

Corning is a defendant in various lawsuits, including environmental and
product-related suits, and is subject to various claims that arise in the normal
course of business. In the opinion of management, the likelihood that the
ultimate disposition of these matters will have a material adverse effect on
Corning’s consolidated financial position, liquidity, or results of operations,
is remote. Other than certain asbestos related claims, there are no other
material loss contingencies related to litigation.

Corning has been named by the Environmental Protection Agency (“the Agency”)
under the Superfund Act, or by state governments under similar state laws, as a
potentially responsible party for 15 active hazardous waste sites. Under the
Superfund Act, all parties who may have contributed any waste to a hazardous
waste site, identified by the Agency, are jointly and severally liable for the
cost of cleanup unless the Agency agrees otherwise. It is Corning’s policy to
accrue for its estimated liability related to Superfund sites and other
environmental liabilities related to property owned by Corning based on expert
analysis and continual monitoring by both internal and external consultants. At
June 30, 2018 and December 31, 2017, Corning had accrued approximately $
35 million and $38 million (undiscounted) for the estimated liability for
environmental cleanup and related litigation. Based upon the information
developed to date, management believes that the accrued reserve is a reasonable
estimate of the Company’s liability and that the risk of an additional loss in
an amount materially higher than that accrued is remote.



--------------------------------------------------------------------------------

SCHEDULE 5.02(d)

Existing Subsidiary Debt

 

Legal Entity

   Coupon      Maturity      Balance  

CTIPL

     LC        Various        2,702,308  

CCS Mexico

     LC        Various        9,843,668  

Corning Limited UK

     LC        4/24/2020        20,832  

Corning Tecnologias de Comunicação S.A.

     LC        Open        1,083,535  

Corning SAS

     LC        01/31/2019        26,246  

Corning Switzerland GmbH

     LC        10/31/2019        78,498  

Corning Optical Communications Wireless Ltd.

     LC        12/27/2018        478,654  

Corning Optical Communications Pty. Ltd.

     LC        7/31/2023        124,436  

Corning AFOP TWN

     LC        03/31/2022        164,104  

Corning BV

     LC        11/30/2018        291,625  

CLS Mexico

     Lease        5/1/2024        6,571,697  

Corning NetOptics

     Lease        7/1/2024        9,243,350  

Corning Display Technonogies (China) Co., Ltd.

     Lease        12/31/2042        224,543,375  

CJKK

     Lease        12/1/2023        121,316,399  

CCS Shanghai Co. Ltd

     Lease           63,117  

Corning SAS

     PCG        12/30/2018        1,166,500  

Corning SAS

     PCG        12/30/2018        5,832,502  



--------------------------------------------------------------------------------

EXHIBIT A — FORM OF

PROMISSORY NOTE

 

U.S.$                     

Dated:                     , 20    

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a                     
corporation (the “Borrower”), HEREBY PROMISES TO PAY to                         
(the “Lender”) for the account of its Applicable Lending Office on the
Termination Date (each as defined in the Credit Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Advances made by the Lender to the
Borrower pursuant to the Credit Agreement dated as of August 15, 2018 among the
Borrower, [Corning Incorporated,] the Lender and certain other lenders parties
thereto, and JPMorgan Chase Bank, N.A. as Agent for the Lender and such other
lenders (as amended, restated, amended and restated, supplemented or modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
Account No. 9008113381H0919, Attention: Loan & Agency, Reference: Corning Inc.,
in same day funds and (ii) in any Committed Currency are payable in such
currency at the applicable Payment Office in same day funds. Each Advance owing
to the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Exhibit A-1



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[NAME OF BORROWER]

By       Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Advance      Amount of
Principal Paid
or Prepaid      Unpaid Principal
Balance      Notation
Made By                                                                       
                                                                                
                                                                                
                                                                    

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B — FORM OF NOTICE OF

BORROWING

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, Delaware 19713

[Date]

Attention: Loan Services

Ladies and Gentlemen:

The undersigned, [Name of Borrower], refers to the Credit Agreement, dated as of
August 15, 2018 (as amended, restated, amended and restated, supplemented or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, [Corning
Incorporated,] certain Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                     , 20    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is
$                    ][for a Borrowing in a Committed Currency, list currency
and amount of Borrowing].

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is      month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof, in subsection (f)(i) thereof and in subsection
(n) thereof) are correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects),
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date, and
additionally, if the undersigned is a Designated Subsidiary, the representations
and warranties contained in its Designation Agreement are correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects), before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

 

Exhibit B-1



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, [NAME OF BORROWER]

By       Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C — FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit C-1



--------------------------------------------------------------------------------

1.    Assignor[s]:                 [Assignor [is] [is not] a Defaulting Lender]
2.    Assignee[s]:                 [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender] 3.    Borrower(s):    Corning
Incorporated 4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of                     , 2018 among Corning
Incorporated, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto 6.    Assigned
Interest[s]:   

 

Assignor[s]5

 

Assignee[s]6

 

Aggregate Amount of
Commitment/Loans for
all Lenders7

 

Amount of
Commitment/Loans
Assigned8

 

Percentage Assigned of
Commitment/
Loans8

 

CUSIP Number

    $   $   %       $   $   %       $   $   %  

 

[7.    Trade Date:                        ]9

[Page break]

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit C-2



--------------------------------------------------------------------------------

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:       Title:  

[NAME OF ASSIGNOR]

By:       Title:   ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:       Title:   [NAME OF
ASSIGNEE] By:       Title:  

[Consented to and]12 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent By:       Title:  

 

10 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

11 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

Exhibit C-3



--------------------------------------------------------------------------------

[Consented to:]13

 

[NAME OF RELEVANT PARTY] By:       Title:  

 

 

13 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

Exhibit C-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) [if it is organized under the laws of a
jurisdiction outside of the United States attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement are required
to be performed by it as a Lender.

 

Exhibit C-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopier or electronic mail shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Exhibit C-6



--------------------------------------------------------------------------------

Accepted [and Approved]** this

                     day of                     , 20        

 

JPMORGAN CHASE BANK, N.A., as Agent By       Title:  

[Approved this                      day

of                     , 20        

 

CORNING INCORPORATED By                        ]*   Title:  

 

** 

Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.

* 

Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.

 

Exhibit C-7



--------------------------------------------------------------------------------

EXHIBIT D — FORM OF

DESIGNATION AGREEMENT

[DATE]

To each of the Lenders parties

to the Credit Agreement dated

as of                     , 2018

among Corning Incorporated,

said Lenders and JPMorgan Chase Bank, N.A.,

as Agent for said Lenders

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 15, 2018 (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”) among Corning Incorporated (the “Company”), the
Lenders (as defined in the Credit Agreement) and JPMorgan Chase Bank, N.A., as
agent for the Lenders (the “Agent”). Terms used herein and defined in the Credit
Agreement shall have the respective meanings ascribed to such terms in the
Credit Agreement.

Please be advised that the Company hereby designates its undersigned Subsidiary,
                     (“Designated Subsidiary”), as a “Designated Subsidiary”
under and for all purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

1.    The Designated Subsidiary is a [corporation][limited liability company]
duly organized, validly existing and in good standing under the laws of the
State of                     .

2.    The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement and the Notes to be delivered
by it, and the consummation of the transactions contemplated hereby, are within
the Designated Subsidiary’s [corporate][limited liability company] powers, have
been duly authorized by all necessary [corporate][limited liability company]
action, and do not contravene (i) the Designated Subsidiary’s charter or [by
laws][limited liability company][operating] agreement or (ii) law or any
material contractual restriction binding on or affecting the Designated
Subsidiary.

 

Exhibit D-1



--------------------------------------------------------------------------------

3.    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Designated Subsidiary of this Designation Agreement, the Credit Agreement or the
Notes to be delivered by it or the consummation of the transactions contemplated
thereby.

4.    This Designation Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will have been duly executed and delivered, and this
Designation Agreement, the Credit Agreement and each of the Notes of the
Designated Subsidiary, when delivered, will constitute the legal, valid and
binding obligation of the Designated Subsidiary enforceable against the
Designated Subsidiary in accordance with their respective terms, except as
enforceability may be affected by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity, whether
enforcement is sought in a proceeding in equity or at law.

5.    There is no pending or, to the knowledge of the Designated Subsidiary,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, affecting the Designated
Subsidiary or any of its Subsidiaries, taken as a whole, before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect, except as disclosed in any report of the Company on
form 10-K, 10-Q or 8-K previously filed with the SEC or otherwise publicly
disclosed prior to the date hereof or (ii) purports to affect the legality,
validity or enforceability of this Designation Agreement, the Credit Agreement,
any Note of the Designated Subsidiary or the consummation of the transactions
contemplated thereby.

6.    The Designated Subsidiary is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

7.    The Designated Subsidiary is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

8.    Except as could not reasonably be expected to have a Material Adverse
Effect except as disclosed in any report of the Company on form 10-K, 10-Q or
8-K previously filed with the SEC or otherwise publicly disclosed prior to the
date hereof, (i) the operations and properties of the Designated Subsidiary and
each of its Subsidiaries taken as a whole comply in all material respects with
all applicable Environmental Laws and Environmental Permits, (ii) all past
non-compliance with such Environmental Laws and Environmental Permits has been
resolved or is being contested in good faith by appropriate proceedings, and
(iii) no circumstances exist that would be reasonably likely to form the basis
of an Environmental Action against the Designated Subsidiary or any of its
Subsidiaries or any of their properties.

 

Exhibit D-2



--------------------------------------------------------------------------------

9.    As of the date hereof, the Beneficial Ownership Certification, if any,
delivered by the Designated Subsidiary is correct in all respects.

The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at One Riverfront Plaza, Corning, New York
14831, Attention: Secretary (the “Process Agent”) and the Designated Subsidiary
hereby irrevocably appoints the Process Agent to give any notice of any such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.

The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in Corning, New York through the
Termination Date and will give the Agent prompt notice of any change of address
of the Company, (ii) the Company will perform its duties as Process Agent to
receive on behalf of the Designated Subsidiary and its property service of
copies of the summons and complaint and any other process which may be served in
any action or proceeding in any New York State or federal court sitting in New
York City arising out of or relating to the Credit Agreement and (iii) the
Company will forward forthwith to the Designated Subsidiary at its address at
                     or, if different, its then current address, copies of any
summons, complaint and other process which the Company received in connection
with its appointment as Process Agent.

 

Exhibit D-3



--------------------------------------------------------------------------------

Very truly yours, CORNING INCORPORATED By       Name:     Title:   [THE
DESIGNATED SUBSIDIARY] By       Name:     Title:  

 

 

Exhibit D-4



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 15, 2018 (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among Corning Incorporated (the “Company”), the
Lenders (as defined in the Credit Agreement) and JPMorgan Chase Bank, N.A., as
agent for the Lenders (the “Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:    

Name:  

Title:  

Date:                     , 20[    ]

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 15, 2018 (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among Corning Incorporated (the “Company”), the
Lenders (as defined in the Credit Agreement) and JPMorgan Chase Bank, N.A., as
agent for the Lenders (the “Agent”).

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:    

Name:  

Title:  

Date:                       , 20[    ]

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 15, 2018 (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among Corning Incorporated (the “Company”), the
Lenders (as defined in the Credit Agreement) and JPMorgan Chase Bank, N.A., as
agent for the Lenders (the “Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:    

Name:  

Title:  

Date:                       , 20[    ]

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 15, 2018 (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among Corning Incorporated (the “Company”), the
Lenders (as defined in the Credit Agreement) and JPMorgan Chase Bank, N.A., as
agent for the Lenders (the “Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:    

Name:  

Title:  

Date:                     , 20[    ]

 

Exhibit F-4